Citation Nr: 1315659	
Decision Date: 05/13/13    Archive Date: 05/15/13

DOCKET NO.  12-04 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty for over 19 years and retired in April 1964.  He died in October 1984.  The appellant is his widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for the cause of the Veteran's death.  

The Board has considered the claims file and the Virtual VA electronic claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).  


FINDINGS OF FACT

1.  The Veteran died in October 1984; the cause of death listed on his death certificate was chronic obstructive pulmonary disease (COPD) with intractable congestive heart failure (CHF).  

2.  At the time of his death, service connection was not established for any disability.  

3.  The conditions which caused the Veteran's death did not begin in service, may not be presumed to be related to any incident of service, and have not been otherwise shown to be causally related to service.  



CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.300, 3.303, 3.307, 3.309, 3.159, 3.312 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC), a survivor benefits based on service connection of a Veteran's death, the notice must include (1) a statement of the disabilities, if any, for which a Veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

The RO provided the appellant pre-adjudication notice by letters dated in December 2009 and April 2010.  Because service connection was not in effect for any disabilities suffered by the Veteran, properly tailored notice need not have included a statement of service-connected disabilities and how to established service connection for the cause of death based on those disabilities.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon party attacking agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service medical records are of record.  Additional treatment records were obtained to the extent possible based on information provided by the appellant.  Thus, all known and available records relevant to the issue on appeal have been obtained and associated with the claims file, and the appellant has not contended otherwise.  

The duty to assist does not require that VA obtain a medical opinion in this case because there is no evidence of record of a disease, injury, or event in service that caused the Veteran's death, and thus no indication that the disability or symptoms may be associated with the Veteran's service or with a service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 5103(a) (2012).  

VA has substantially complied with the notice and assistance requirements, and the appellant is not prejudiced by a decision on the claim at this time.  

Dependency and Indemnity Compensation (DIC) benefits are payable for a spouse of a Veteran who dies from a service-connected disability.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2012).  Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  Certain chronic disabilities, to include cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service; tuberculosis (TB) is presumed to have been incurred in service if manifest to a compensable degree with three years of discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309 (2012).  

For a claim received by VA after June 9, 1998, service connection is expressly precluded for any disability or eventual death related to chronic smoking.  38 U.S.C.A. § 1103 (West 2002 & Supp. 2012); 38 C.F.R. § 3.300 (2012); Internal Revenue Service Restructuring and Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).  The Veteran's death certificate noted that tobacco use probably contributed to his death.  However, disabilities caused by tobacco use cannot be service connected.  

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a) (2012).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2012).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2012).

It is recognized there are primary causes of death that, by their very nature, are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there must be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was, itself, of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2012).  

It is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence.  Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994); Guerrieri v. Brown, 4 Vet. App. 467 (1993) (evaluation of medical evidence involves inquiry into the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches); Mariano v. Principi, 17 Vet. App. 305 (2003) (flawed methodology in creating medical report renders physician's opinion of questionable probative value); Sklar v. Brown, 5 Vet. App. 140 (1993).  

The appellant contends that the Veteran was treated for "lung problems" during service, and that the lung condition contributed to his death.  

The Veteran's service medical records are negative for complaints of, treatment for, or diagnoses of COPD, CHF, or TB.  After service, a naval medical facility report dated in January 1969 shows a history of treatment for TB in July 1968 at St. Alban's Hospital.  

A private doctor's April 1984 report notes that he followed the Veteran for COPD secondary to an 80 pack year history of cigarette smoking, that was discontinued about 10 years earlier.  Examination was indicative of moderate to severe COPD.  

The Veteran's certificate of death indicates that he died in October 1984.  An autopsy was performed and showed that his death was due to COPD with intractable CHF.  

The Board finds that the competent evidence of record does not show that the cause of the Veteran's death was related to his active service.  Notably, the Veteran did not have any service-connected disabilities recognized during his lifetime.  While the appellant has contended that the Veteran was treated during service for lung problems, the evidence of record does not show any such treatment,  What is shown is that he was treated for TB in 1968, over 4 years after discharge from service.  That is not within the presumptive period provided for in VA regulations.  Moreover, there are no treatment records showing ongoing treatment for residuals resulting from TB.  

As to the conditions listed on his death certificate as causing his death, COPD was first mentioned many years after service by a private physician in 1984, and it was noted to be the result of cigarette smoking.  Claims for a disability or death, based on the effects of tobacco products received after June 9, 1998, will not be considered service-connected on the basis that the death resulted from injury or disease attributable to the Veteran's use of tobacco products.  As for his CHF, that condition was not medically indicated until after an autopsy was performed.  The previous treatment of TB from many years earlier was not mentioned on his death certificate.  Furthermore, and most importantly, there is no competent medical evidence of record that relates that Veteran's death to service or to any service-connected disability.  There simply is no medical evidence of record attributing any of the death-causing conditions to any incident of service from years earlier.  

The lay statements of the appellant are competent and credible evidence regarding the visible, or otherwise observable, symptoms of the Veteran's disabilities.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  However, the statements of the appellant are not competent to prove that the causes of the Veteran's death are related to service or to a service-connected disability.  Medical diagnosis and causation involve questions that are beyond the range of common experience and common knowledge and require the special knowledge and experience of a trained physician.  As the appellant is not a physician, the appellant is not competent to make a determination that that the causes of the Veteran's death are related to service or to a service-connected disability.  Grottveit v. Brown, 5 Vet. App. 91 (1993); Barr v. Nicholson, 21 Vet. App. 303 (2007).  In the appellant's case, while she has advanced various theories of entitlement upon which to base her claim, she has failed to provide supporting evidence in the form of medical treatise or medical opinion, to qualify her lay assertions.  Accordingly, the Board finds no competent evidence of record linking the causes of the Veteran's death to his service or to any service-connected disability.  Therefore, service connection for the cause of the Veteran's death is not warranted.  

The Board finds that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2012).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


